       Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 1 of 10 PAGEID #: 53




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 THE CINCINNATI CHILDREN’S                     :      Case No. 1:19-cv-831
 HOSTPITAL RETIREMENT PLAN,                    :
                                               :      Judge Timothy S. Black
          Plaintiff,                           :
                                               :
 vs.                                           :
                                               :
 TY WALL,                                      :
                                               :
          Defendant.                           :

                           ORDER GRANTING PLAINTIFF’S
                       MOTION FOR DEFAULT JUDGMENT (Doc. 7)

         This case is before the Court on the motion of Plaintiff The Cincinnati Children’s

Hospital Retirement Plan (the “Plan”) for a default judgment. (Doc. 18). Defendant Ty

Wall did not respond.

                            I.     PROCEDURAL HISTORY

         Plaintiff filed this the Complaint (Doc. 1) against Defendant on September 30,

2019. Defendant was served with a copy of the summons and Complaint on October 4,

2019. (Doc. 4). Pursuant to Federal Rule of Civil Procedure 12(a), Defendant was

required to file and serve their answer no later than October 25, 2019. To date, no

responsive pleading has been filed or served. On December 12, 2019, the Clerk properly

entered default. (Doc. 6). Subsequently, Plaintiff filed the instant motion for default

judgment on January 2, 2020. (Doc. 7).
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 2 of 10 PAGEID #: 54




                           II.     FACTUAL BACKGROUND

       Plaintiff brings this action against Defendant Wall under the Employment

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001 et

seq., to recoup an inadvertent overpayment made to Defendant in the net amount of

$32,819.07

       Defendant was a participant in the Plan through his employment with Cincinnati

Children’s Hospital Medical Center. (Doc. 1 at ¶ 6). Defendant’s employment ended on

September 26, 2006. (Id. at ¶ 7).

       In March 2019, the Plan sent out an annual funding notice outlining the ability to

elect a lump sum distribution of retirement benefits and permitted participants to run

estimates on PensionPath, an online portal available to Plan participants. (Id. at ¶ 9). On

March 31, 2019, Defendant ran an estimate on PensionPath and updated his beneficiary

information. (Id.). On March 31, 2019, Defendant requested a lump sum distribution of

his retirement benefits. (Id. at ¶ 10). Defendant received another mailing campaign in

mid-April providing him the ability to elect a lump sum distribution of his retirement

benefits. (Id. at ¶ 11). Defendant then made another election for a lump sum distribution

of his retirement benefits. (Id. at ¶ 12).

       Because of the short time period between Defendant’s election to receive a lump

sum distribution on March 31, 2019 and his mid-April election, insufficient time passed

to allow the Plan’s system to update and prevent Defendant’s second request for a lump

sum distribution of his retirement benefits. (Id. at ¶ 13). Although the Defendant should


                                             2
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 3 of 10 PAGEID #: 55




have only received a net lump sum payment of $32,819.07, the Plan inadvertently

distributed two net lump sum payments of $32,819.07, totaling $65,638.14. (Id. at ¶¶ 14–

15; Doc. 7-1, Affidavit of Lynn hall (“Hall Aff.”) at ¶ 10).

       The terms of the Plan provide:

       [i]n the event of an overpayment of benefits by reason of mistake
       (including by reason of misstatement), the Administrative Committee may
       recoup any such overpayment by means of offsetting, adjusting, or reducing
       the recipient’s benefits or by any other means. For purposes of the Plan,
       any Participant, Beneficiary or other recipient of benefits under the Plan
       grants to the Plan an equitable lien and constructive trust with respect to
       any overpayments

(Doc. 1 at ¶ 29). After discovering the inadvertent overpayment, the Plan sent Defendant

a letter on July 18, 2019 requesting he return the $32,819.07 net overpayment. (Id. at

¶ 18). Defendant responded via email that same day claiming his personal bank “already

annulled the second check and deducted the amount of the second check from [the Plan]

from my account.” (Id. at ¶ 19). The Plan never received a fund reversal. (Id. at ¶ 20).

       Subsequently, after the Plan had not received the funds, the Plan requested a bank

trace number from Defendant to locate the overpayment. (Id. at ¶ 21). Plaintiff claims it

requested a trace number from Defendant several times, but Defendant did not respond.

(Id. at ¶ 22). The Plan also gave Defendant the option to return the overpayment via

check made payable to the Plan, and again Defendant did not respond. (Id. at ¶ 23).

       On August 12, 2019, the Plan sent a final letter to Defendant requesting the return

of $32,819.07, but Defendant did not respond. (Id. at ¶ 24). This lawsuit followed.

Defendant has failed to respond. Plaintiff’s motion for default judgment is ripe.


                                             3
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 4 of 10 PAGEID #: 56




                           III.    STANDARD OF REVIEW

       Applications for default judgment are governed by Fed. R. Civ. P. 55(b)(2).

Following the clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a) and the party’s

application for default under Rule 55(b), “the complaint’s factual allegations regarding

liability are taken as true, while allegations regarding the amount of damages must be

proven.” Morisaki v. Davenport, Allen & Malone, Inc., No. 2:09-cv-298, 2010 U.S. Dist.

LEXIS 86241, at *1 (E.D. Cal. Aug. 23, 2010) (citing Dundee Cement Co. v. Howard

Pipe & Concrete Products, 722 F.2d 1319. 1323 (7th Cir. 1983)).

       While liability may be shown by well-pleaded allegations, this Court is required to

“conduct an inquiry in order to ascertain the amount of damages with reasonable

certainty.” Osbeck v. Golfside Auto Sales, Inc., No. 07-14004, 2010 U.S. Dist. LEXIS

62027, at *5 (E.D. Mich. June. 23, 2010). To do so, the civil rules “require that the party

moving for a default judgment must present some evidence of its damages.” Mill’s

Pride, L.P. v. W.D. Miller Enter., No. 2:07-cv-990, 2010 U.S. Dist. LEXIS 36756, at *1

(S.D. Ohio Mar. 12, 2010).

                                    IV.    ANALYSIS

       Plaintiff moves for default judgment and an award of damages against Defendant

in the amount of the overpayment ($32,819.07) because of the Plan’s equitable lien

and/or constructive trust by agreement and through equitable restitution. Defendant

having defaulted, the factual allegations in the complaint, except those related to the

amount of damages, are deemed true. Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110


                                             4
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 5 of 10 PAGEID #: 57




(6th Cir. 1995).

       Upon review of the record, the Court finds that default judgment is warranted in

this case. Defendant has made clear to the Court that he has no intention of defending

this action. Based on the allegations in the Complaint, which the Court accepts as true,

and the averments in affidavits submitted in support of default judgment (Hall Aff.), the

Court finds that Defendant was inadvertently overpaid by the Plan and that the Plan is

entitled to a refund of the overpaid funds pursuant to ERISA § 502(a)(3). With liability

established, the Court must determine the extent of damages.

       To ascertain a sum of damages, Rule 55(b)(2) “allows but does not require the

district court to conduct an evidentiary hearing.” Vesligaj v. Peterson, 331 F. App’x 351,

354-55 (6th Cir. 2009). An evidentiary hearing is not required if the Court can determine

the amount of damages by computation from the record before it. HICA Educ. Loan

Corp. v. Jones, No. 4:12cv962, 2012 U.S. Dist. LEXIS 116166, at *1 (N.D. Ohio Aug.

16, 2012). The Court may rely on affidavits submitted on the issue of damages.

Schilling v. Interim Healthcare of Upper Ohio Valley, Inc., No. 2:06-cv-487, 2007 U.S.

Dist. LEXIS 3118, at *2 (S.D. Ohio Jan. 16, 2007).

       Here, Plaintiff seeks a refund of $32,819.07 for an overpayment to Defendant by

the Plan. Plaintiff’s motion for default judgment attaches the Affidavit of Lynn Hall

(Hall Aff.), a benefits consultant for Cincinnati Children’s Hospital Medical Center, to

support its request for $32,819.07. The Court finds that the Affidavit of Lynn Hall

clearly shows that the Plan is entitled to $32,819.07 from the Defendant. (Id. at ¶¶ 9–10).


                                             5
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 6 of 10 PAGEID #: 58




       Plaintiff also seeks $3,642.20 for attorneys’ fees and costs. Pursuant to ERISA

§ 532(g), a court has discretion to award attorneys’ fees. The Sixth Circuit has provided

the following factors to consider whether attorney’s fees are appropriate:

       (1) the degree of the opposing party's culpability or bad faith; (2) the
       opposing party's ability to satisfy an award of attorney's fees; (3) the
       deterrent effect of an award on other persons under similar circumstances;
       (4) whether the party requesting fees sought to confer a common benefit on
       all participants and beneficiaries of an ERISA plan or resolve significant
       legal questions regarding ERISA; and (5) the relative merits of the parties'
       positions.

Secy. Of Labor v. King, 775 F.2d 666, 669 (6th Cir. 1985).

       The first factor weighs in favor of awarding attorney’s fees. As Plaintiff notes, at

the time of the motion for default judgment, Defendant had been obstructive for almost

six months even though he was aware that he was not entitled to the $32,819.07 net

overpayment. After initially wrongfully claiming that the bank had annulled the second

lump payment, Defendant stopped responding to Plaintiff. Therefore, Defendant has

acted in bad faith. 1

       The third factor weighs in favor of awarding attorneys’ fees. The Court agrees

with the Plaintiff that “an award of attorneys’ fees would certainly deter any other

participant who receives an inadvertent overpayment from refusing to cooperate with the

Plan in its efforts to recoup the overpayment. (Doc. 7 at 7).




1
 Plaintiff does not address the second factor of whether Defendant has the ability to satisfy an
award of attorneys’ fees.

                                                6
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 7 of 10 PAGEID #: 59




       The fourth factor clearly weighs in favor of awarding attorneys’ fees because here,

the Plan is attempting to recoup overpayment to Defendant for the benefit of all of the

Plan’s participants.

       The fifth factor also weights in favor of the Plan as the Court has ruled for Plaintiff

on the merits. Accordingly, the Court finds that overall the relevant factors weigh in

favor of awarding attorneys’ fees.

       The Court must also determine whether the requested attorneys’ fees are reasonable.

District courts use the lodestar method to determine an award of reasonable attorneys’

fees. The lodestar amount is “calculated by multiplying the number of hours reasonably

expended on the litigation by a reasonable hourly rate.” Imwalle v. Reliance Medical

Products, Inc., 515 F. 531, 551 (6th Cir. 2008).

              A. Reasonable Hourly Rate

       “A district court has broad discretion to determine what constitutes a reasonable

hourly rate for an attorney.” Wayne v. Village of Sebring, 36 F.3d 517, 531–32 (6th Cir.

1994), cert. denied, 514 U.S. 1127 (1995). “A reasonable fee is one that is ‘adequately

compensatory to attract competent counsel yet which avoids producing a windfall for

lawyers.’” Dowling v. Litton Loan Servicing LP, 320 F. App’x 442, 446 (6th Cir. 2009)

(citing Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004)). To determine a reasonable

hourly rate, a useful guideline is the prevailing market rate in the relevant community,

defined as “that rate which lawyers of comparable skill and experience can reasonably

expect to command.” Id. at 447 (citing Adcock-Ladd v. Sec’y of Treasury, 227 F.3d 343,


                                              7
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 8 of 10 PAGEID #: 60




350 (6th Cir. 2000)). The Court may also consider an attorney’s own normal billing rates

to help calculate a reasonable fee. Hadix v. Johnson, 65 F.3d 532, 536 (6th Cir. 1995).

       Plaintiff has submitted the Affidavit of Robert P. Johnson, attorney for Plaintiff, in

support of its request for attorneys’ fees. (Doc. 7-2). Plaintiff seeks $270.00 per hour for

work done by Melanie M. Lazor, a Thompson Hine LLP associate. (Id. at ¶ 4). Plaintiff

also seeks $545.00 per hour for the work of Laura A. Ryan, a Thompson Hine LLP

partner specializing in employee benefits. (Id. at ¶ 8). Considering the experience of the

attorneys in this case, the attorneys’ normal billing rates, and the importance of attracting

competent counsel to handle ERISA matters, the Court finds that the requested hourly

rates for Plaintiff’s attorneys are reasonable.

              B. Reasonable Number of Hours

       In determining whether the number of hours expended on a case is reasonable,

“the standard is whether a reasonable attorney would have believed the work to be

reasonably expended in pursuit of success at the point in time when the work was

performed.” Wooldridge v. Marlene Industries Corp., 898 F.2d 1169, 1177 (6th Cir.

1990). “The documentation offered in support of the hours charged must be of sufficient

detail to enable a court to determine with a high degree of certainty that such hours were

actually and reasonably expended in the prosecution of such litigation.” Bench Billboard

Co. v. City of Toledo, 759 F. Supp. 2d 905, 913 (N.D. Ohio 2010), aff'd in part, rev'd in

part, 499 F. App'x 538 (6th Cir. 2012) (citing United Slate Tile and Composition Roofers

v. G & M Roofing and Sheet Metal Co., Inc., 732 F.2d 495, 502, n. 2 (6th Cir. 1984).


                                                  8
    Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 9 of 10 PAGEID #: 61




Additionally, counsel is expected to exercise billing judgment by excluding “hours that

were not ‘reasonably expended.’” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

       The Affidavit of Robert P. Johnson attaches a timesheet of the hours billed in this

case (Doc. 7-2 at 6–7). The attorneys working on this case billed 11.6 total hours through

December 23, 2019. (Id. at ¶ 12). After a thorough review of the timesheet of hours

billed, the Court finds that the number of hours expended on this case by counsel was

clearly reasonable.

       The Affidavit of Robert P. Johnson also demonstrates that the Plan has incurred

$400.20 in costs associated with this litigation. (Id. at ¶ 14). The Court finds the

requested costs are reasonable.

       Accordingly, Plaintiff is entitled to $3,642.20 in attorneys’ fees and costs through

December 23, 2019. Plaintiff also seeks fees and costs incurred and interest accrued from

the filing of its motion for default judgment to the date of the entry of this judgment.

Plaintiff may make a further motion for additional fees, costs, and interest containing

proper evidentiary support.

                                  V.     CONCLUSION

       For these reasons, Plaintiff’s motion for default judgment (Doc. 7) is GRANTED.

Accordingly:

       1.      Plaintiff is granted default judgment,

       2.      Plaintiff is awarded $32,817.07 for the inadvertent overpayment made to
               Defendant.

       3.      Plaintiff is awarded $3,642.20 in attorneys’ fees and costs.

                                              9
   Case: 1:19-cv-00831-TSB Doc #: 8 Filed: 09/29/20 Page: 10 of 10 PAGEID #: 62




        4.     The Clerk shall enter judgment accordingly, whereupon this case is
               CLOSED on the docket of this Court.

        IT IS SO ORDERED.

Date:        9/29/2020                                       s/Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge




                                            10
